UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                            DECISION AND ORDER
             v.                                                 19-CR-255-A

MICHAEL BLAJSZCZAK,

                                 Defendant.


      This case was referred to Magistrate Judge Michael J. Roemer pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On January 21, 2020,

defendant Michael Blajszczak appeared before Magistrate Judge Roemer and

entered a plea of guilty to a one count Information which charges possession of a

firearm by a person subject to a domestic violence order of protection in violation of

18 U.S.C. § 922(g)(8). Magistrate Judge Roemer has issued a Report and

Recommendation (Dkt. No. 15) confirming his oral report and recommendation

finding that defendant’s plea of guilty was knowing, voluntary, and supported by a

factual basis. It is hereby

      ORDERED that upon review of the transcript of the January 21, 2020,

change-of-plea proceeding before the Magistrate Judge, the Court finds that

defendant Blajszczak’s plea of guilty was knowing, voluntary, and has a factual

basis. Accordingly, defendant Blajszczak’s plea of guilty is accepted based upon

the oral findings and recommendations of the Magistrate Judge as confirmed in the

written Report and Recommendation. Dkt. No. 15. The parties are directed to the
Court’s Text Order setting a date for sentencing and the submission of sentencing

documents.

      IT IS SO ORDERED.


                                      __s/Richard J. Arcara_________
                                      HONORABLE RICHARD J. ARCARA
                                      UNITED STATES DISTRICT COURT

Dated: February 24, 2020




                                         2
